DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-9, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0236484 to Oh et al.; in view of US 2016/0351139 to Syu et al.; further in view of US 2007/0291190 to Shin et al..

As per claim 1, Oh et al. teach a method for determining an actual option common voltage of a display panel, wherein the display panel comprises a common electrode and a plurality of pixel electrodes arranged opposite to the common electrode (paragraph 5), each of the pixel electrodes is applied with an anodic gray-scale voltage and a cathodic gray-scale voltage corresponding to the gray-scale value (Fig. 4), the common electrode is applied with a common voltage (paragraph 55, “The display panel 200 then uses the varied DVR value and the common voltage to display an image”), and the method for determining the actual option common voltage comprises: 
acquiring a first common voltage (Fig. 1A, DVR value corresponding to C3, see paragraph 33, “DVR values (e.g., values obtained by digitalizing voltage levels of a common voltage”, in other words, an applied DVR value corresponds to a particular common voltage) and a second common voltage (Fig. 1A, DVR value corresponding to C1) for fitting a curve (Fig. 1A, S1 and S2), wherein the first common voltage (Fig. 1A, common voltage corresponding to DVR value of C3) is not less (Figs. 1A and 4, paragraph 47, “the third x-coordinate value is within a range from about 65 to about 124”) than a theoretical optimal common voltage (Fig. 4, paragraphs 46-47, ideal Vcom is theoretically between the positive and negative voltage, which according to Fig. 4 and paragraph 47, would correspond to a DVR value of around 64), the a second common voltage is less than the theoretical optimal common voltage (Figs. 1A and 4, paragraph 47, “the first x-coordinate value is within a range from about 4 to about 63”).
acquiring a first flicker corresponding to the first common voltage and a second flicker corresponding to the second common voltage (Fig. 1A, flicker value); 
acquiring a first DVR-Flicker curve according a to the first common voltage and the first flicker (Fig. 1A, S2), and acquiring a second DVR-Flicker curve (Fig. 1A, S1) according a to the second common voltage and the second flicker; and 
determining a common voltage at an intersection of the first DVR-Flicker curve and the second DVR-Flicker curve, wherein the common voltage at the intersection is the actual option common voltage (Fig. 1A, point n corresponds to an optimal common voltage).
Oh et al. do not teach acquiring Common-Flicker curves.
Syu et al. teach acquiring Common-Flicker curves.
It would have been obvious to one of ordinary skill in the art, to modify the device of Oh et al., by acquiring Common-Flicker curves, such as taught by Syu et al., because it is an equivalent way of optimizing a common voltage.
.
Shin et al. teach wherein the theoretical optimal common voltage is a mean voltage of the anodic gray-scale voltage and the cathodic gray-scale voltage (paragraph 73, “the optimum common voltage Vcom, which is defined as an arithmetic average value of the positive polarity pixel electrode Vp(+) and the negative polarity pixel voltage Vp(-)”).
It would have been obvious to one of ordinary skill in the art, to represent the theoretical optimal common voltage of Oh and Syu et al. as a mean voltage of the anodic gray-scale voltage and the cathodic gray-scale voltage, such as taught by Shin et al., for the purpose of approximating an ideal reduced flicker point.

As per claim 3, Oh, Syu and Shin et al. teach the method for determining the actual option common voltage of the display panel iaccording to claim 1, wherein, in the first Vcom-Flicker curve: yright = k1x1 + b2 x1 is a common voltage greater than the theoretical optimal common voltage, yright is a flicker corresponding to x1, k1 is a coefficient, and b2 is a constant (Oh et al., paragraph 37).

As per claim 7, Oh, Syu and Shin et al. teach the method for determining the actual option common voltage of the display panel according to claim 3, wherein, in the second Vcom-Flicker curve: yleft = k2x2 + b4 x2 is a common voltage less than the theoretical optimal common voltage, yleft is a flicker corresponding to x2, and k2 and b4 are parameters (Oh et al., paragraph 37).

As per claim 8, Oh, Syu and Shin et al. suggest the method for determining the actual option common voltage of the display panel according to claim 1, wherein the difference between the theoretical optimal common voltage and the second common voltage for fitting a curve is not less than 1V (for a data voltage range of 12V, such as suggested in paragraph 71 of Shin, a DVR of 4, out of a maximum of 127, such as in Figs. 1A and 4 of Oh, corresponds to a voltage of around 12*(4/127) V, also, the theoretical optimum common voltage, would correspond to around 12*(64/127) V, and the difference between 12*(4/127)  V and 12*(64/127) V is not less than 1V).

As per claim 9, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons.

As per claim 11, it comprises similar limitations to those in claim 3 and it is therefore rejected for similar reasons.

As per claim 15, it comprises similar limitations to those in claim 7 and it is therefore rejected for similar reasons.

Claims 2, 4-6, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0236484 to Oh et al.; in view of US 2016/0351139 to Syu et al.; further in view of US 2007/0291190 to Shin et al.; further in view of US 2016/0300544 to Ding et al.

As per claim 2, Oh, Syu and Shin et al. teach the method for determining the actual option common voltage of the display panel according to claim 1, wherein, the first Vcom-Flicker curve is a linear function yright = -a1x1 + b2 (paragraph 37), x1 is the common voltage greater than the theoretical optimal common voltage, yright is a flicker corresponding to x1, a1 is a coefficient, and b2 is a constant.
right = a1(x1 – b1)2 + c1 x1 is the common voltage greater than the theoretical optimal common voltage, yright is a flicker corresponding to x1, a1 and b1 are coefficients, and c1 is a constant.
Ding et al. suggest wherein, the first Vcom-Flicker curve is yright = a1(x1 – b1)2 + c1 x1 is the common voltage greater than the theoretical optimal common voltage, yright is a flicker corresponding to x1, a1 and b1 are coefficients, and c1 is a constant (paragraph 15, “fitting a function relational expression of a flicker value of the sampling point with respect to the common voltage according to the tested data of the sampling point”; paragraph 30, “said function relational expression is piecewise linearity function expression or quadratic function expression”, in other words, flicker/voltage relationship may be characterized by either a linear function or a quadratic function).
It would have been obvious to one of ordinary skill in the art, to modify the device of Oh, Syu and Shin et al., so that the first Vcom-Flicker curve is yright = a1(x1 – b1)2 + c1 x1 is the common voltage greater than the theoretical optimal common voltage, yright is a flicker corresponding to x1, a1 and b1 are coefficients, and c1 is a constant, such as suggested by Ding et al., for the purpose of improving the calculation of an optimum common voltage.

As per claim 4, Oh, Syu, Shin and Ding et al. teach the method for determining the actual option common voltage of the display panel according to claim 2, wherein, in the second Vcom-Flicker curve: yleft = a2(x2 – b3)2 + c2 x2 is a common voltage less than the theoretical optimal common voltage, yleft is a flicker corresponding to x2, a2 and b3 are coefficients, and c2 is a constant (Oh et al., paragraph 37; Ding, paragraph 15, “fitting a function relational expression of a flicker value of the sampling point with respect to the common voltage according to the tested data of the sampling point”; paragraph 30, “said function relational expression is piecewise linearity function expression or quadratic function expression”, 

As per claim 5, Oh, Syu and Shin et al. teach the method for determining the actual option common voltage of the display panel according to claim 3.
Oh, Syu and Shin et al. do not teach wherein, in the second Vcom-Flicker curve: yleft = a2(x2 – b3)2 + c2  x2 is a common voltage less than the theoretical optimal common voltage, yleft, is a flicker corresponding to x2, a2 and b3 are coefficients, and c2 is a constant.
Ding et al. suggests wherein, in the second Vcom-Flicker curve: yleft = a2(x2 – b3)2 + c2  x2 is a common voltage less than the theoretical optimal common voltage, yleft, is a flicker corresponding to x2, a2 and b3 are coefficients, and c2 is a constant (paragraph 117, “since the piecewise linearity function expression and the quadratic function expression are easy and convenient for the operation during the solving process, it is a preferred solution. It is obvious for the designer to fit the tested data of each of the sampling points to other function relational expression as long as the function relational expression and the tested data are relatively highly fitted”, in other words, Ding et al., suggest using functional relationships that highly fit test data, the claimed limitation seems to read on tested data that highly fits a quadratic equation for a given range of values, and also highly fits a linear expression for a different range of values).
It would have been obvious to one of ordinary skill in the art, to modify the device of Oh, Syu and Shin et al., so that the second Vcom-Flicker curve: yleft = a2(x2 – b3)2 + c2  x2 is a common voltage less than the theoretical optimal common voltage, yleft, is a flicker corresponding to x2, a2 and b3 are coefficients, and c2 is a constant, such as suggested by Ding et al., for the purpose of improving the calculation of an optimum common voltage.

claim 6, Oh, Syu, Shin and Ding et al. teach the method for determining the actual option common voltage of the display panel according to claim 2, wherein, in the second Vcom-Flicker curve: yleft = k2x2 + b4  x2 is a common voltage less than the theoretical optimal common voltage, yleft is a flicker corresponding to x2, and k2 and b4 are parameters (paragraph 117, “since the piecewise linearity function expression and the quadratic function expression are easy and convenient for the operation during the solving process, it is a preferred solution. It is obvious for the designer to fit the tested data of each of the sampling points to other function relational expression as long as the function relational expression and the tested data are relatively highly fitted”, in other words, Ding et al., suggest using functional relationships that highly fit test data, the claimed limitation seems to read on tested data that highly fits a quadratic equation for a given range of values, and also highly fits a linear expression for a different range of values).

As per claim 10, it comprises similar limitations to those in claim 2 and it is therefore rejected for similar reasons.

As per claim 12, it comprises similar limitations to those in claim 4 and it is therefore rejected for similar reasons.

As per claim 13, it comprises similar limitations to those in claim 5 and it is therefore rejected for similar reasons.

As per claim 14, it comprises similar limitations to those in claim 6 and it is therefore rejected for similar reasons.

Claims 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0236484 to Oh et al.; in view of US 2016/0351139 to Syu et al.; in view of US 2007/0291190 to Shin et al.; further in view of US 2013/0088476 to Yamagishi.

As per claim 16, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons. Furthermore, Oh, Syu and Shin et al. also teach a common voltage generating instrument (Oh, Fig. 8, 310), a color analyzer (Oh, Fig. 8, photometer 320) and a processor (Oh, Fig. 8, 330), wherein the common voltage generating instrument is configured to generate a common voltage of the display panel under test and send the same to the processor (Oh, Fig. 8, the DVR value is an indirect representation of the common voltage), and the color analyzer is configured to measured a flicker values corresponding to the common voltage (Oh, paragraphs 55-56, flicker values measured (indirectly) by the photometer are extracted by the processor), the processor is connected to the voltage generating instrument and the color analyzer, and is configured to execute the acquisition and determination steps (Fig. 8, paragraph 57).
Oh, Syu and Shin et al. do not teach wherein the common voltage generating instrument measures the common voltage.
Yamagishi teaches wherein the common voltage generating instrument measures the common voltage (Fig. 10, paragraphs 131-133, the feedback via resistor 6 will be construed as the claimed measurement).
It would have been obvious to one of ordinary skill in the art, to modify the device of Oh, Syu and Shin et al., so that the common voltage generating instrument measures the common voltage, such as taught by Yamagishi, for the purpose of stabilizing the output common voltage.

claim 18, Oh, Syu, Shin and Yamagishi et al. teach the system for determining the actual option common voltage of the display panel according to claim 16, wherein, in the first Vcom-Flicker curve: yright = k1x1 + b2 x1 is a common voltage greater than the theoretical optimal common voltage, yright is a flicker corresponding to x1, k1 is a coefficient, and b2 is a constant (Oh et al., paragraph 37).

As per claim 20, Oh, Syu, Shin and Yamagishi et al. teach the system for determining the actual option common voltage of the display panel according to claim 18, wherein, in the second Vcom-Flicker curve: yleft = k2x2 + b4 x2 is a common voltage less than the theoretical optimal common voltage, yleft is a flicker corresponding to x2, and k2 and b4 are parameters (Oh et al., paragraph 37).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0236484 to Oh et al.; in view of US 2016/0351139 to Syu et al.; in view of US 2007/0291190 to Shin et al.; in view of US 2013/0088476 to Yamagishi; further in view of US 2016/0300544 to Ding et al.

As per claim 17, Oh, Syu, Shin and Yamagishi et al. teach the system for determining the actual option common voltage of the display panel according to claim 16.
Oh, Syu, Shin and Yamagisi et al. do not explicitly teach wherein, the first Vcom-Flicker curve is yright = a1(x1 – b1)2 + c1 x1 is the common voltage greater than the theoretical optimal common voltage, yright is a flicker corresponding to x1, a1 and b1 are coefficients, and c1 is a constant.
Ding et al. suggest wherein, the first Vcom-Flicker curve is yright = a1(x1 – b1)2 + c1 x1 is the common voltage greater than the theoretical optimal common voltage, yright is a flicker corresponding to x1, a1 and b1 are coefficients, and c1 is a constant (paragraph 15, “fitting a function relational expression of a flicker value of the sampling point with respect to the common voltage according to the tested data of the sampling point”; paragraph 30, “said function relational expression is piecewise linearity function expression or quadratic function expression”, in other words, flicker/voltage relationship may be characterized by either a linear function or a quadratic function).
It would have been obvious to one of ordinary skill in the art, to modify the device of Oh, Syu, Shin and Yamagishi et al., so that the first Vcom-Flicker curve is yright = a1(x1 – b1)2 + c1 x1 is the common voltage greater than the theoretical optimal common voltage, yright is a flicker corresponding to x1, a1 and b1 are coefficients, and c1 is a constant, such as suggested by Ding et al., for the purpose of improving the calculation of an optimum common voltage.

As per claim 19, Oh, Syu, Shin, Yamagishi and Ding et al. teach the system for determining the actual option common voltage of the display panel according to claim 17, wherein, in the second Vcom-Flicker curve: yleft = a2(x2 – b3)2 + c2 x2 is a common voltage less than the theoretical optimal common voltage, yleft is a flicker corresponding to x2, a2 and b3 are coefficients, and c2 is a constant (Oh et al., paragraph 37; Ding, paragraph 15, “fitting a function relational expression of a flicker value of the sampling point with respect to the common voltage according to the tested data of the sampling point”; paragraph 30, “said function relational expression is piecewise linearity function expression or quadratic function expression”, in other words, flicker/voltage relationship may be characterized by either a linear function or a quadratic function).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694